Citation Nr: 1712484	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-31 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected mood disorder and/or coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1969 to July 1971.  He served in the Republic of Vietnam, and his awards and decorations included the Bronze Star Medal, Air Medal, and Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In June 2015 and April 2016 decisions, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.

In a December 2011 Substantive Appeal, the Veteran requested a Travel Board hearing.  However, the Veteran subsequently withdrew this request in an August 2014 statement.  The Board, therefore, deems the request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDINGS OF FACT

1. Hypertension did not manifest in service and is not attributable to service.

2. Hypertension is not caused or aggravated by the Veteran's service-connected mood disorder or coronary artery disease.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 11101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claim in September 2010, the RO mailed the Veteran a VCAA letter fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 C.F.R. § 3.326(a).  In this case, all available service treatment records have been identified and associated with the record since at least the September 2010 rating decision.  The RO also obtained VA outpatient treatment records.  In support of his claim, the Veteran has submitted private medical records as well as personal lay statements.  

The RO made a formal finding on the unavailability of complete service treatment records.  When a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, are heightened.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  In addition, when VA is unable to produce records that were once in the government's custody, an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified. 38 U.S.C.A. § 5103A (b)(2).  Here, the RO notified the Veteran that it was unable to obtain a portion of his service treatment records and requested that he submit any records in his possession or other documents to substitute for service treatment records.  See June 2010 VCAA letter and July 2010 VA Memo.  

As noted in the Board's April 2016 remand, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits as a result of arthritis.  Indeed, the Board's remand found that it was unnecessary to obtain the Veteran's SSA records.  Thus, such records need not be obtained with regard to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant). 

VA afforded the Veteran VA examinations in July 2013 and September 2015 and obtained a subsequent VA medical opinion in May 2016 with respect to his hypertension.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions that his hypertension is related to his service-connected mood disorder and/or coronary artery disease, and the examiners described the Veteran's hypertension in sufficient detail to allow the Board to make a fully informed determination.  The examiner also provided the necessary opinion supported by rationale.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

The Board also finds that the Agency of Original Jurisdiction  has substantially complied with the Board's June 2015 and April 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Following the Board remands, as discussed above, the Veteran was afforded a VA examination in September 2015 and a VA medical opinion in May 2016.  The RO associated all records reviewed in conjunction with the Veteran's claims to include all outstanding VA treatment records.  Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claim being decided herein that have not already been requested or obtained.

The Board finds that the Veteran was provided an opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).   For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis
 
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.; Walker, 708 F.3d 1331.  

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection there must be evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the Veteran's hypertension.

The pertinent evidence reflects that Veteran's service treatment records are silent for any in-service complaints, symptoms related to, treatment, or diagnosis of hypertension.  Specifically, the Veteran's December 1969 entrance examination indicated that the Veteran was in normal condition and did not mention hypertension.  In fact, the Veteran was diagnosed with low blood pressure in a December 1969 Report of Medical History.  

Following the Veteran's separation from service, the earliest available diagnosis of hypertension was documented in November 2002; although the Veteran has placed the onset of his hypertension as early as 1995 by history.  VA treatment and private medical records showed that the Veteran had a history of and treatment for hypertension from 2002 to 2015.  See 2002-2015 VA treatment records; September 2008, June 2009, and December 2009 private medical records from Dr. D.H.  

Nevertheless, as noted in the Board's April 2016 remand, the Veteran has not asserted, and the evidence has not raised, the theory of entitlement to service connection for hypertension on a direct basis.  Rather, the Veteran contends that his hypertension is secondary to his service-connected mood disorder and/or coronary artery disease.

In July 2013, the Veteran was afforded a VA examination to determine whether his hypertension was related to his service-connected mood disorder.  The examiner (Dr. L.F.) opined that although the Veteran had hypertension, his mental health disorder did not cause nor aggravate the Veteran's hypertension.  Dr. L.F. concluded that hypertension was a condition of the cardiovascular/renal system which was totally unrelated to a mental health disorder.  He stated that one did not impact the other physiologically.  Additionally, he found that the Veteran only began to recently have hypertension as he aged (and eventually had other cardiovascular conditions such as myocardial infarction).  Nevertheless, as the Board previously found this examination inadequate in its June 2015 remand, the Board will accord this opinion minimal probative value.  

Pursuant to the Board's June 2015 remand, in September 2015, the Veteran was provided an additional VA examination.  The Veteran recalled that his high blood pressure was diagnosed around 1995.  He stated that the stress from Vietnam elevated his blood pressure.  The examiner (Dr. R.M.) found that hypertension as it related to the Veteran's service-connected mood disorder was controversial and not established in the medical literature.  He stated that while there were studies suggesting an association between mental health conditions and the development of hypertension, there were also studies showing no association.  In addition, he pointed out that association did not mean causation.  He explained that people pulling out their umbrellas was strongly associated with it raining; however, the act of pulling out an umbrella did not cause it to rain.  Dr. R.M. stated that it was the same with hypertension and mental health conditions.  While some studies were showing an association, causation had not yet been proven and many people with mental health conditions had comorbid unrelated medical conditions to include hypertension.  Given the current understanding of hypertension, the majority of hypertension was idiopathic and for secondary causes, mental health conditions were currently not recognized.  Dr. R.M. added that while emotional stress from mental health conditions could cause temporary high blood pressures, current evidence did not support that stress chronically caused elevations.  Furthermore, while there were some medications that could temporarily elevate blood pressures, the Veteran was not taking any of them.  Dr. R.M. ultimately opined the Veteran's hypertension was not likely caused by or permanently aggravated by his service-connected mental health condition or the medications to treat his service-connected conditions.

Following the Board's April 2016 remand, Dr. R.M. provided an additional opinion in May 2016, considering and discussing nine articles that were cited in the October 2014 and March 2016 Informal Hearing Presentations submitted on behalf of the Veteran.  According to Dr. R.M., in one article, it demonstrated that there was no association between hypertension and depression but did show an association with anxiety.  An additional article was found to be a non-peer reviewed, non-physician opinion from healthday.com that cited a 1970 paper.  A third article showed an association with both high and low blood pressures.  Additionally, Dr. R.M. noted the following from a fourth article:  

The literature on the depression-hypertension relationship came to conflicting results.  Previous studies reported close positive as well as close negative associations between hypertension and depression.  Against this background, the present study sought to analyze this relationship in a large population-based study... The competing literature about the relationships between depression and hypertension may be the result of the insufficient recognition of multiple pathways of opposite directions linking depressive symptoms with blood pressure, hypertension, and related medications.

A fifth article showed that depression actually lowered blood pressure but antidepressants increased it.  However, Dr. R.M. pointed out that the Veteran was not taking an antidepressant for his mood disorder (noting that he was briefly on one after his coronary artery disease was diagnosed but that he took it for only a "short time" and medications did not have permanent effects on blood pressure, it was temporary).  Three additional studies discussed antidepressants that the Veteran did not take.  A final citation was to a non-peer reviewed article from medicalhealthtests.com on coronary artery disease and hypertension, not a mood disorder.  Dr. R.M. determined that the cited articles were unhelpful and did not change his opinion that the relationship between the Veteran's service-connected mood disorder and hypertension was still controversial.  Certainly, he added, the evidence was mounting and there may be an association between mental health conditions and hypertension; however, neither association nor causation had yet been established.

Nevertheless, in this particular case, Dr. R.M. opined that the Veteran's service-connected mood disorder did not likely cause nor permanently aggravate his hypertension.  He reasoned that despite studies showing a possible association, the Veteran was secondarily service-connected for a mood disorder caused by his service-connected coronary artery disease.  He was diagnosed with hypertension somewhere in the 1990s (or at least since 2002/2003 per the VA treatment records) but his coronary artery disease was not diagnosed until 2011.  Per the Veteran's documented blood pressure readings obtained from VA treatment records, the Veteran had variably controlled blood pressures long before 2011 and continued to have these after 2011 with more recent blood pressures showing good control.  Dr. R.M. concluded that it was impossible for the Veteran's service-connected mood disorder (as caused by his service-connected coronary artery disease) to have caused his hypertension as his hypertension predated his coronary artery disease diagnosis.  Additionally, Dr. R.M. found no evidence of aggravation of his hypertension by the mood disorder.

With regard to the medications used to treat the Veteran's service-connected disabilities, to include mood disorder, Dr. R.M. stated that none of the medications the Veteran used to treat his service-connected disabilities caused or aggravated his hypertension.  Therefore, it was not likely that the medications used to treat the Veteran's mood disorder caused the Veteran's hypertension.  As noted above, the Veteran did briefly use an antidepressant around the time of his coronary artery disease diagnosis of which some can be associated with hypertension.  However, this was a temporary effect and he only briefly used it so there was no causation or permanent aggravation.  Again, Dr. R.M. emphasized that the Veteran had already been diagnosed with hypertension long before his coronary artery disease was diagnosed.

As to whether the Veteran's hypertension was due to his service-connected coronary artery disease, Dr. D.M. stated that upon his review of the Veteran's blood pressure readings, the Veteran had exhibited a trend of variably to good controlled blood pressures numbers, as noted above.  While hypertension caused and aggravated coronary artery disease, the reverse was not true.  Coronary artery disease did not cause or aggravate hypertension.  In addition, the Veteran's hypertension predated the coronary artery disease diagnosis.  Therefore, it was not likely that the Veteran's service-connected coronary artery disease caused or permanently aggravated his hypertension.

As noted above, in this case, the Veteran does not contend, nor does the evidence suggest, that his hypertension was incurred in or is directly related to his military service.  Rather, he contends that his hypertension was caused or aggravated by his service-connected mood disorder and/or coronary artery disease.  Specifically, the Veteran asserted that his depression could lead to high blood pressure problems and that hypertension was directly related to his mental health and heart conditions.  Additionally, neither the Veteran's contentions, nor the evidence of record, places the onset of the Veteran's hypertension within the presumptive period.  Hence, § 3.303(b) is not for application here.  

With respect to the claim for service connection on a secondary basis, the Board finds that Dr. R.M.'s September 2015 and May 2016 opinions weigh against the Veteran's claim.  Dr. R.M. reviewed the evidence of record, including the Veteran's lay statements, and relied on his own training, knowledge, and expertise as a medical professional in rendering his opinions.  Therefore, the Board finds the opinions to be highly probative. 

The Board acknowledges the lay statements and assertions set forth by the Veteran and his representative, including the sincere belief that his hypertension is related to his service-connected mood disorder and/or coronary artery disease.  While the Veteran's and his representative's assertions have been considered, the Board finds that such evidence is not competent to establish the etiology of his hypertension, as that is a complex medical matter outside the knowledge of lay persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board . . . ").  Although the Veteran's statements regarding his symptomatology may be relevant to an expert considering potential causes of the Veteran's current condition, in this case, his lay opinion alone is not competent evidence of causation.  Hence, the Board finds the VA examiners' opinions more probative for the reasons described above.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a)("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009)(stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009)(interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Rather, the preponderance of the evidence is against the Veteran's claim.  Accordingly, service connection for hypertension is not warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension, to include as secondary to service-connected mood disorder and coronary artery disease, is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


